 In the Matter of BILLHEATFI,INC., EnMPLOYEIIandINTERNATIONAL.ASSOCIATIONOFMACHINISTS, DISTRICT Lol)c.rNo.727, PETITIONERCase No. t1-ZRC-1120.-Decided March 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jack R. Berger,hearing officer.At the written request of the Petitioner, the RegionalDirector, on February 10, 1950, served subpenas on the Employer, onBillHeath, on the Ford Motor Company, Long Beach, California,.and on W. B. Williams, its sales office manager.Four days beforethe hearing was scheduled to open each of these parties filed a petitionwith the Regional Director to revoke the subpenas.The. RegionalDirector did not grant the petitions to revoke the subpenas, and desig-nated the chief law officer for the Twenty-first Region to appearspecially for him at the hearing in order to oppose the petitions.TheEmployer's attorney, upon ascertaining at the opening of the. hearingthat the Regional Director had not ruled on the petitions, requestedthat the question of the hearing officer's authority to rule thereon besubmitted to the Board, and that the hearing be continued until theBoard had had an opportunity to decide the issue.The hearing officer'denied the request for continuance, and after argument by all parties,denied the petitions to revoke the subpenas.The parties did notthereafter respond to the subpenas.It is the Employer's contention that the hearing officer had noauthority to rule on the petitions to revoke the subpenas under Section203.58 (c) of the Board's Rules and Regulations, because the petitionswere filed before the hearing was opened.,Although Section 203.58Section 203.55 (c) reads in part as follows:(c)Applications for subpenas may be filed in writing by any party, with theregional director if wade prior to hearing, or with the hearing officer if made at thehearing. . . . The regional director or the hearing officer, as the case may be,shall forthwith grant the subpenas requested.Any person subpenaed, if he does notintend to comply with the subpena, shall, within 5 days after the date of service ofthe subpena, petition in writing to revoke the subpcna.Such petition shall be filedwith the regional director :Provided,, however,That if the evidence called for is to beproduced at a hearingandthe hearing has opened, the petition to revokeshall befiledwith the hearing officer. . . . The regional director or the hearing officer—89 NLRB No. 12.67889227-51-vol. 89--6 68DECISIONSOF NATIONAL LABORRELATIONS BOARD(c) requires that the petitions to revoke the subpenas be filed with theRegional Director before the hearing, it does not require that he act on.itwithin any stated time.By failing to act before the opening of thehearing, the Regional Director in effect referred the decision to thehearing officer.We see nothing improper in the Regional Director'spostponing decision on a petition to revoke subpenas, or on othermotions filed before the hearing opens, where the subject matter ofsuch preliminary motions is germane to the issues to be developed atthe hearing and therefore within the province of the hearing officer torule on.We affirm the hearing officer's ruling as to his authority togrant or deny the petitions to revoke subpenas, and we also affirm hisdenial of the petitions themselves.2The other rulings made by thehearing officer at the hearing are also free from prejudicial errorand are hereby affirmed.-3The hearing officer referred to the Board the Employer's requestthat he be disqualified because of bias and prejudice.The motion isdenied for the reasons stated inAngelus Chevrolet Co.,88 NLRB929, and inMasters Pontiac Company, Inc.,88 NLRB 932, in bothofwhich cases the same attorney who represents the Employerherein, made similar motions with respect to the same hearing officer.The hearing officer also referred to the Board the Employer's motionto dismiss the petition because of an alleged failure to establish thatthe Employer was engaged in interstate commerce.The motion ishereby denied for the reasons given in paragraph numbered 1, below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer refused to respond to the subpenas served upon itrequiring it to produce books and records with respect to its business,and further failed to testify at the hearing with respect thereto.Fromevidence introduced by the Petitioner, however, we are satisfied thatthe Employer has in the past year sold a substantial number of newas the case may be, shallrevokethe subpena if, in his opinion, the evidence whoseproduction is required doesnot relate to anymatter,under investigation or in ques-tion in the proceedings or the subpena does not describewithsufficient particularitythe evidence whose production is required.2The contentionsof theEmployer'sattorney, who also representedthe otherpartiesserved withsubpenas,with regard to the revocationof the subpenas are without merit,and require no further discussion herein.3Oneof themotions madeby theEmployer was to strike a statement of the attorneywho represented the Regional Directorat thehearing in which he set forth in some detailthe allegedly dilatory tacticsused by the Employer's attorneyin this proceeding and inother proceedings in which he had represented automobile dealers in the Los Angeles area.We specifically affirm the hearing officer's ruling that this statement remain in the record. BILL HEATH, INC.69Ford cars and trucks from its establishment in North Hollywood,California.Although the record contains no evidence as to the ex-istence of a sales or franchise agreement between the Employer andthe Ford Motor Company, we take cognizance of the normal market-,ing practice in the automobile industry of distributing new cars andtrucks only through dealers who are assigned to defined sales terri-tories.As the Employer does not deny that it has sold new Fordcars, we shall presume, in the absence of any contrary evidence, thatsuch sales were made in accordance with some type of distributorarrangement, either written or oral, with the Ford Motor Company.We find, therefore, that the Employer is engaged in commerce withinthe meaning of the Act.42.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all employees of the Employerat its establishment in North Hollywood, California, excluding sales-men, office and clerical employees, professional employees, guards, andsupervisors.The Employer took no position with respect to theappropriateness of the unit.We find that all employees of the Employer at its establishmentin North Hollywood, California, excluding salesmen, office and clericalemployees, professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or tem-4Angelus ChevroletCo., 88 NLRB 929;Masters Pontiac Company,Inc.,88 NLRB932; Johns Brothers,Inc., et al.,84 NLRB 294;M. L. Townsend,81 NLRB 739.1Jack Taylor and Paul Bullard,d/b/a Butte Motors,85 NLRB 1336. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, 'for purposes of collective bar-gaining, by International Association of Machinists, District LodgeNo. 727.